DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trieu et al. (US 2008/0221681).
Trieu shows a method for forming a negatively charged polymer coating (“coating”), the method comprising: providing a polymer (“copolymer”); and functionalizing the polymer with a bio-compatible moiety comprising a negative Zeta potential (carboxylate group results in the negative charge as discussed in [0087]).  With respect to claim 3, wherein the bio-compatible moiety is a carboxylate group ([0087]).  With respect to claims 6-7, wherein the negatively charged polymer coating is formed on a surface of an implantable medical device, such as a bone implant (bone implant of Fig. 1 for instance).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Trieu in view of Atanasoska et al. (CA 2640592).
Trieu discloses the device as previously described above, but fails to show wherein the polymer is hydroxyapatite or poly(3,4- ethylenedioxythiophene) (PEDOT) and the moiety is a polystyrene sulfonate group alternative to carboxylate.
Atanasoska similarly teaches medical devices with charged coating wherein the material may include hydroxyapatite ([0029] for instance) and polystyrene sulfonate group ([0047] for instance).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Trieu’s material by utilizing the materials as taught by Atanasoska in order to utilize known alternative materials, particularly for charged coating of a medical device.  With respect to claim 4, the Office takes official notice that use of dodecanedioic acid for coatings and antiseptics are well known in the art.

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brodbeck (US 2015/0359613) in view of Trieu et al. 
Brodbeck shows an apparatus comprising an implantable bone implant (dental implant); and a negatively charged coating formed on a surface of the implantable medical device ([0015], [005] for instance discusses positive or negative charge, and it is noted that negative charges are known in the art for their germicidal effect). 
However Brodbeck fails to show the negative coating is a polymer with bio-compatible moiety to comprise this negative zeta potential.
Trieu similarly teaches a bone implant having a negative coating which is formed from a polymer with bio-compatible moiety to comprise the negative zeta potential (see above; particularly [0087]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Brodbeck’s implant by utilizing the material as taught by Trieu in order to utilize known coating materials in the bone implant art for providing a negative coating and additionally improve osseointegration.
Brodbeck discloses the device as previously described above and shows a power source connected to the implant (via 10 for instance) for maintaining the negatively charged coating ([0005], [0015]), but fails to show the power source is embedded within the implantable medical device.
The Office takes official notice that utilizing an integral power source such as a battery/microcapacitor that may be inductively or RFID/ultrasound charged, rather than a remotely connected power source is very well known in the dental art.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Brodbeck’s power source by utilizing an onboard battery in order to reduce bulk, components, increase patient comfort and allow recharging.
The Office also takes official notice that triggering the germicidal effect based on local pH, rise in body temperature, a period of time after implantation are all well known in the art since these are all indicators of bacteria/viruses in the body and that the control of this may be wireless as opposed to the wired configuration of Brodbeck since wireless communication is a well known alternative to wired in the art.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Brodbeck’s device by providing triggers and wireless communication in order to limit activation of the device to when it is needed and reduce bulk/increase patient comfort with removal of wires.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772